PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
GIRON et al.
Application No. 15/223,796
Filed: 29 Jul 2016
Patent No. 11,007,753
Issued: 18 May 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT	
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 15-7718 (RAYN01-57718)



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed July 15, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 0 days to 106 days. 

On May 18, 2021, the above-identified application issued into U.S. Patent No. 11,007,753.  The patent issued with a PTA of 0 days. The PTA of 0 days was based on 147 days of “A” delay plus 21 days of “B” delay, reduced by 239 days of Applicant delay.  

The present petition

Patentee avers that he was improperly assessed 177 days of Applicant delay under                       37 CFR 1.704(c)(11) for filing a Request for Continued Examination (RCE) on June 21, 2019, subsequent to a Notice of Appeal filed September 26, 2018.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a) and the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 177 days under 37 CFR 1.704(c)(11) for an RCE filed on June 21, 2019, subsequent to a Notice of Appeal filed September 26, 2018.  A review of the application reveals that after the filing of the Notice of Appeal, the Office re-opened prosecution by mailing a non-final Office action on September 28, 2018.  Accordingly, no Applicant delay should have been assessed for the filing of the RCE on June 21, 2019 (which was timely filed in response to the final Office action mailed March 22, 2019).

Overall PTA Calculation	
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
147 + 21 + 0 – 0 – 62 = 106

Conclusion

Patentee is entitled to PTA of one hundred six (106) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 147 + 21 + 0 – 0 – 62 = 106 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred six (106) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,007,753
		DATED            :  May 18, 2021
		INVENTOR(S) :  Giron et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days.

      Delete the phrase “by 0 days” and insert – by 106 days--